Title: From Thomas Jefferson to James Madison, 21 March 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia. Mar. 21. 98.
          
          I wrote you last on the 15th. since that yours of the 12th. is recieved. since that too a great change has taken place in the appearance of our political atmosphere. the merchants, as before, continue, a respectable part of them, to wish to avoid arming. the French decree operated on them as a sedative, producing more alarm than resentment. on the Representatives differently. it excited indignation highly in the war-party, tho’ I do not know that it had added any new friends to that side of the question. we still hoped a majority of about 4. but the insane message which you will see in the public papers has had great effect. exultation on the one side & a certainty of victory; while the other is petrified with astonishment. our Evans, tho’ his soul is wrap up in the sentiments of this message, yet afraid to give a vote openly for it, is going off tomorrow  as is said. those who count say there are still 2. members of the other side who will come over to that of peace. if so the numbers will be for war measures 52. against them 53. if all are present except Evans.—the question is What is to be attempted, supposing we have a majority. I suggest two things. 1. as the President declares he has withdrawn the Executive prohibition to arm, the Congress should pass a Legislative one. if that should fail in the Senate, it would heap coals of fire on their head. 2. as to do nothing, & to gain time, is every thing with us, I propose that they shall come to a resolution of adjournment ‘in order to go home & consult their constituents on the great crisis of American affairs now existing.’ besides gaining time enough by this to allow the descent on England to have it’s effect here as well as there, it will be a means of exciting the whole body of the people from the state of inattention in which they are, it will require every member to call for the sense of his district by petition or instruction, it will shew the people with which side of the house their safety as well as their rights rest, by shewing them which is for war & which for peace, & their Representatives will return here invigorated by the avowed support of the American people. I do not know however whether this will be approved, as there has been little consultation on the subject. we see a new instance of the inefficacy of Constitutional guards. we had relied with great security on that provision which requires two thirds of the Legislature to declare war. but this is completely eluded by a majority’s taking such measures as will be sure to produce war.—I wrote you in my last that an attempt was to be made on that day in Senate to declare an inexpediency to renew our treaties. but the measure is put off under a hope of it’s being attempted under better auspices.—to return to the subject of war, it is quite impossible, when we consider all it’s existing circumstances, to find any reason in it’s favor, resulting from views either of interest or honour, & plausible enough to impose even on the weakest mind; and especially when it would be undertaken by a majority of one or two only. whatever then be our stock of charity or liberality we must resort to other views. and those so well known to have been entertained at Annapolis & afterwards at the grand convention by a particular set of men, present themselves as those alone which can account for so extraordinary a degree of impetuosity. perhaps instead of what was then in contemplation a separation of the union, which has been so much the topic to the Eastward of late, may be the thing aimed at.—I have written so far two days before the departure of our post. should any thing more occur to-day or tomorrow, it shall be added.
          22d. at night. nothing more
          
        